DETAILED ACTION
Claims 1 – 3, 5 – 18, 20 - 22 have been presented for examination.  Claims 1, 9, 11 – 12 and 17 are currently amended.  Claims 4 and 19 are cancelled.  Claims 21 – 22 are new.
This office action is in response to submission of the amendments on 08/13/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Rejection under 35 U.S.C. §101
Applicant’s arguments have been fully considered, however the Office does not consider them to be persuasive.

Applicant argues: “claims 1, 11 and 12 have been amended … Applicant submits that, like the prior version of the claims, the current claims unquestionably recite a ‘practical application.’”

Applicant appears to argue that the amended step “modifying the reticle … and/or providing a signal … for use by the tool or system in modifying the reticle” recites a practical application under Step 2A Prong II since it amounts to using the results of the abstract idea for a physically tangible modifying step.  The requirements for subject matter eligibility are discussed in MPEP 2106.  Looking to the disclosure, Examiner notes that there is no recognized need or problem disclosed with respect to a generic (see the instant application Paragraph 11 - 12).  However the amendments recite a generic modifying of the reticle, without limiting the modifying to correcting any error whatsoever (i.e. the claims recite that the first error information comprises a non-correctable error, which could comprise both a correctable and non-correctable portion) (see the instant application Paragraph 86 “In an embodiment, at least part of the correctable error is corrected by the patterning system 300 through adjusting one or more of the modification apparatuses of the patterning system 300 … The fingerprint may not be correctable by one or more modification apparatuses of the patterning system 300.”).  Therefore Applicant’s arguments are not persuasive.

Applicant appears to argue that the amended step “modifying the reticle … and/or providing a signal … for use by the tool or system in modifying the reticle” recites a practical application under Step 2A Prong II since it amounts to using the results of the abstract idea for outputting a signal having an intended use.  The requirements for subject matter eligibility are discussed in MPEP 2106.  Outputting the results of the abstract idea amounts to extra-solution data outputting (see MPEP 2106.05(g)).  Therefore Applicant’s arguments are not persuasive.

Response to Rejections under 35 U.S.C. §103
Applicant’s arguments have been fully considered, however the Office does not consider them to be persuasive.

Applicant argues: “Claim 1 has been amended to include subject matter from claim 4 therein … For example, the cited portions of Cherela do not appear to disclose or teach determining first error information at the hotspot, wherein the first error information comprises a first non-correctable error that is not correctable by the patterning system.  The Office Action refers to the ‘mask's higher order noncorrectable terms’.  However, that refers to error in the mask and its making, i.e., ‘mask's image placement distortions.’ However, that doesn't address, e.g., error that is not correctable by the patterning system, i.e., error not able to be corrected by the system that uses the mask/reticle to pattern a substrate, let alone using such error that is not correctable by the patterning system to create modification information for physically modifying the reticle” (underline emphasis in original) (bolded emphasis added)

Applicant argues that the recited non-correctible errors that are not correctable by the patterning system do not include a noncorrectible portion of an error related to a mask and its making, where the correctable portion is mitigated by the patterning system (see Arguments above).  The requirements for an obviousness rejection are discussed in 2141.  More specifically , Applicant argues that a noncorrectable error portion of an overlay error coming from a mask and its making “doesn’t address , e.g., error that is not correctable by the patterning system, i.e. error not able to be corrected by the system that uses the mask/reticle to pattern a substrate … let alone using such error that is not correctable by the patterning system to create modification information for physically modifying the reticle”, even though this in the context of the correctable portion of the error being compensated for by the patterning system (see Cherela Page 128, Left and Figure 15 “The mask image placement errors can be separated into linear correctable and higher order noncorrectable terms. The correctable contribution is typically compensated during the in-liquid align stage in a field-based scheme; however, the noncorrectable terms induce a repeating signature from field to field in the final overlay.” 
    PNG
    media_image1.png
    213
    393
    media_image1.png
    Greyscale
).  A portion of the mask image placement error is “noncorrectable” with respect to the total overlay error since it cannot be compensated for using an align stage; therefore Cherela explicitly teaches that the noncorrectible mask image placement distortion is an “error that is not correctible by the patterning system”.  Therefore Applicant’s arguments are not persuasive.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, physically modifying the reticle based on error information or modification information is taught by Watson (139) (see Office Action dated 03/19/2021 Page 20, citing to Watson (139) Paragraph 48 hotspots from a mask are analogous to hotspots from a reticle “the model(s) can output a defect map or weakness map … in the simulated reticle or wafer pattern”, and further see Claim Rejections - 35 USC § 103).  Further, Cherela teaches physically modifying a reticle based on error information (see Page 125, Left and Figure 3 a mask is physically deformed to compensate for one or more errors unrelated to X-Y placement of the mask (non-correctable errors by the patterning system without modifying the reticle) “In J-FIL steppers, these errors have been addressed using the MSCS, which includes an array of actuators around the mask periphery applying accurately controlled forces to the mask.  By a programmed combination of these forces, a desired mask deformation is achieved”, and Figure 7 and 124, Left X-Y alignment of the mask accounts for displacement errors (correctable errors by the patterning system without modifying the reticle) “This is called the in-liquid alignment phase and requires displacement of the mask relative to the wafer while in-liquid contact with the thin film of resist fluid.”).  Therefore Applicant’s arguments are not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using such error that is not correctable by the patterning system to create modification information for physically modifying the reticle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). More specifically, the claims merely recite that the modification information is based on the error information, and further that the error information comprises non-correctable error which does not require the modification information to be generated solely based on the non-correctable error portion of the error information (i.e. the error could comprise a correctable and a non-see the instant application Paragraph 138 a non-correctable error could be only partly reduced “As another example, at least part of an error uncorrectable by a modification apparatus can be transformed to be corrected by patterning device modification and/or by another modification apparatus”).  Therefore Applicant’s arguments are not persuasive.

Applicant appears to argue that a non-correctable error in the mask and/or its making is distinct from a non-correctable error in a patterning system that uses the mask.  The requirements for the broadest reasonable interpretation are discussed in MPEP 2111.  Examiner notes that it is explicitly recited that the reticle can be part of the patterning system (see the instant claim 1 “identifying … pertaining to a reticle in or for a patterning system”).  Further, Applicant implies that a “reticle” is functionally equivalent to a “mask” (see Arguments above “i.e., error not able to be corrected by the system that uses the mask/reticle to pattern a substrate”).  Further, it is explicitly disclosed that a “reticle” or “mask” is synonymous with any device that can be used to impart a pattern in a target portion of a substrate (see the instant application Paragraph 50 – 51 “Any use of the terms "reticle" or "mask" herein may be considered synonymous with the more general term ‘patterning device.’  The term ‘patterning device’ used herein should be broadly interpreted as referring to any device that can be used to impart a pattern in a target portion of the substrate.”).  Therefore it is reasonable to equate an error (non-correctable or otherwise) in any component of the patterning system to an error (non-correctable or otherwise) in the patterning system itself.  Therefore Applicant’s arguments are not persuasive.

Applicant argues: “For similar reasons as presented above, Applicant submits that the cited portions of Cohen and Watson fail to disclose or teach claims 11 and 12. Claims 2-3, 5-10, 13-18 and 20 should be allowed by virtue of their dependency, as well as for the features they recite individually.”

Applicant’s arguments are not persuasive based on the preceding remarks.

Applicant argues: “Claims 4 and 19 have been cancelled and so this rejection is moot.”

	Claims 4 and 19 are cancelled, therefore the related rejection is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 3, 5 – 18, 20 - 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 

claim 1 recites a statutory category (i.e. a process) method comprising: identifying that an area of a first substrate comprises a hotspot based on a measurement and/or computer simulation result pertaining to a reticle in or for a patterning system configured to use the reticle to pattern substrates; determining first error information at the hotspot, wherein the first error information comprises a first non-correctable error that is not correctable by the patterning system; and creating … first modification information for physically modifying the reticle based on the first error information to obtain a modified reticle.  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. Mental process), but for the recitation of a generic device.  That is, other than reciting “by a computer system” nothing in any of the claim elements precludes the steps from practically being performed in the mind in combination with a piece of paper.  For example, but for the “by a hardware computer system”, the “identifying”, “determining” and “creating” steps in the context of each of these claims encompasses a user manually and/or mentally processing result information.  More specifically, the recited “based on a measurement and/or computer simulation result pertaining to a reticle in or for a patterning system configured to user the reticle to pattern substrates” does not positively recite a step of measuring and/or simulating on a computer since it further limits the “identifying”, and the measurement/simulation result could exist previously and be read from a piece of paper.  Further the “a reticle in or for a patterning system configured to user the reticle to pattern substrates” does not require the usage of the device to perform the “identifying”, and merely requires that the measurement/simulation results are   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but the recitation of a generic computer components (see the instant application [Figure 4, 460]: shows a laptop connected to an optical lithography system), then it falls within the “Mental Processes” grouping of abstract ideas (see MPEP 2106.04(a)(2)(III)).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, beyond the limitations addressed above, there is recited a “by a hardware computer system” for generically carrying out the “creating” limitations addressed above.  At most, the “creating” may be considered generic computer functions implemented with generic computer components that apply the abstract idea in a manner recited at a high-level of generality.  The “by a hardware computer system” is recited at a high-level of generality such that it amounts to no more than mere application of the judicial exception using generic computer components.  There is further recited “modifying the reticle based on the first modification information and/or providing a signal representing, or based on, the first modification to a tool or system for use by the tool or system in modifying the reticle”, which recites modifying the reticle at a high level of generality (i.e. any modification) and without necessarily correcting any error whatsoever and/or providing an output signal for an intended use of modifying.  Therefore the “modifying … providing a signal …” encompasses extra-solution data-outputting (see MPEP 2106.05(g)).  Accordingly, the additional element of the limitations does not integrate the abstract idea into a practical application because it do not impose any meaningful limits on the 
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a “by a hardware computer system” amounts to no more than mere instructions to apply the judicial exception using generic computer components and does not amount to a particular machine (see MPEP 2106.05(b)(I)).  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Further, the reciting of “modifying the reticle based on the first modification information and/or providing a signal representing, or based on, the first modification to a tool or system for use by the tool or system in modifying the reticle”, encompasses extra-solution data-outputting (see MPEP 2106.05(g)).  For at least these reasons, independent claim 1 is not patent eligible. 

Independent claim 11 recites a statutory category (i.e. a manufacture) non-transitory computer program product comprising machine-readable instructions for causing a processor system to cause performance of steps substantially identical to those of claim 1.  Therefore, independent claim 11 recites similar subject matter as claim 1, and further recites: a non-transitory computer program product comprising machine-readable instructions for causing a processor system to cause performance.  The further recited “non-transitory computer program product comprising …” is analyzed below.  Accordingly, the claim recites an abstract idea.

The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, and beyond those limitations of claim 1, the additional element of a “a non-transitory computer program product …” amounts to no more than mere instructions to apply the judicial exception using generic computer components and does not amount to a particular machine (see MPEP 2106.05(b)(I)).  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  For at least this reasons, independent claim 11 is not patent eligible. 

claim 12 recites a statutory category (i.e. a machine) system comprising limitations which are substantially similar to claim 11 and claim 1, and further recites: a hardware processor system.  The further recited “a hardware processor system” is analyzed below.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, beyond the limitations which overlap with claim 11 and 1 addressed above, there is recited “a hardware processor system” for generically carrying out the limitations addressed above.  At most, the “identify”, “determine”, “create” and “cause” may be considered generic computer functions implemented with generic computer components that apply the abstract idea in a manner recited at a high-level of generality.  The “a hardware processor system” is recited at a high-level of generality such that it amounts to no more than mere application of the judicial exception using generic computer components.  Accordingly, the additional element of the limitations does not integrate the abstract idea into a practical application because it do not impose any meaningful limits on the application of the abstract idea.  Thus, for at least these reasons, the claim is directed to an abstract idea.
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, and beyond those limitations of claims 1 and 11, the additional element of a “a hardware processor system” amounts to no more than mere instructions to apply the judicial exception using generic computer components and does not amount to a particular machine (see MPEP 2106.05(b)(I)).  Mere instructions to apply an exception using 

Dependent claim 2 recites the same statutory category method as the parent claim, and further comprises: obtaining the measurement result for a first pattern provided to, and/or a simulation result for a first pattern to be provided to, the area of the first substrate, the first pattern provided, or to be provided, by using the reticle in the patterning system in claim 2.  Each of these limitations, alone or in combination, amount to pre-solution data gathering steps which are analyzed below.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application in view of the analysis for the parent claim, and since the limitations amount to pre-solution data gathering (see MPEP 2106.05(g)).  More specifically, the “obtaining” step is used to obtain the measurement/simulation results which are utilized in the “identifying” step of the abstract idea.  The claim is directed to an abstract idea.
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception in view of the analysis with respect to the integration of the abstract idea into a practical application.  The claims are not patent eligible.

Dependent claims 3, 5, 8 – 10, 13, 16 – 18, 20 and 22 recite the same statutory category method as the parent claim, and further comprise: wherein the first (second) error information is derived based on measurement of physical structures produced claim 3 and 13 (8 and 16); wherein the second error information comprises a second non-correctable error that is not correctable by the patterning system in claim 9 and 17 and 22; wherein the first (second) error information comprises one or more selected from: critical dimension information, overlay error information, focus information, and/or dose information in claim 5 and 20 (10 and 18).  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. Mental process).  For example, the “first [second] error information is derived”, “first [second] error comprises”, and “first [second] error information comprises” further limit the “determining” step in the parent claim.  Further, the recited “derived based on” in claim 3 is recited at a high level of generality and amounts to any set of mathematical operations and therefore covers performance of the limitation in the mind in combination with a piece of paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application in view of the analysis for the parent claim, and since there are no further additional elements.  The claim is directed to an abstract idea.
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception in 

Dependent claim 6 and 14 recite the same statutory category method as the parent claim, and further comprises: obtaining a measurement and/or simulation result for a second pattern provided or to be provided on an area of a second substrate by using the modified reticle in the patterning system; and determining whether the area of the second substrate comprises a hotspot based on the measurement and/or simulation result of the second pattern in claim 6 and 14.  The “obtaining” amounts to pre-solution data gathering steps which are analyzed below.  The “determining” amounts to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. Mental process).  For example, the “determining … second substrate …” amounts to repeating the “determining” step of the parent claim with a different wafer and therefore covers performance of the limitation in the mind in combination with a piece of paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application in view of the analysis for the parent claim, and since the additional elements amount to pre-solution data gathering.  More specifically, the “obtaining” step is used to obtain the measurement/simulation results which are utilized in the later recited “determining … second substrate …” step.  The claim is directed to an abstract idea.


Dependent claim 7 and 15 recite the same statutory category method as the parent claim, and further comprises: determining second error information at the area of the second substrate based on the second pattern responsive to the area of the second substrate comprising a hotspot; and creating second modification information for modifying the modified reticle based on the second error information in claim 7 and 15.  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. Mental process).  That is, nothing in any of the claim elements precludes the steps from practically being performed in the mind in combination with a piece of paper.  For example, the “determining” and “creating” steps in the context of each of these claims encompasses a user manually and/or mentally processing information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application in view of the analysis for the parent claim since they are no recited additional elements.  Thus, for at least these reasons, the claim is directed to an abstract idea.


Dependent claim 21 recites the same statutory category method as the parent claim, and further comprises: obtain a measurement and/or simulation result for a second pattern provided or to be provided on an area of a second substrate by using the modified reticle in the patterning system; and determine whether the area of the second substrate comprises a hotspot based on the measurement and/or simulation result of the second pattern; and determine second error information at the area of the second substrate responsive to the area of the second substrate comprising the hotspot.  The “obtain” amounts to pre-solution data gathering steps which are analyzed below.  The “determine” amounts to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. Mental process).  For example, the “determine whether the area of the second substrate comprises a hotspot …” and “determine second error information …” amounts to repeating the “identify that an area of a first substrate comprises a hotspot …” and “determine the first error information at the hotspot …” steps, respectively, of the parent claim with a different wafer and therefore covers performance of the limitation in the mind in combination with a piece of paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the 
This judicial exception is not integrated into a practical application in view of the analysis for the parent claim, and since the additional elements amount to pre-solution data gathering.  More specifically, the “obtain” step is used to obtain the measurement/simulation results which are utilized in the later recited “determining … second substrate …” step.  The claim is directed to an abstract idea.
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception in view of the analysis with respect to the integration of the abstract idea into a practical application.  The claims are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5 – 18 and 20 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 9052709) (henceforth “Cohen (709)”) in view of Watson et al. (US 2006/0234139) (henceforth “Watson (139)”), and further in view of Cherela et al. “Nanoscale Magnification and Shape Control System for Precision Overlay in Jet and Flash Imprint Lithography” (henceforth “Cherela”).  Cohen (709), Watson (139) and Cherela are analogous art since they are in the same field of photolithography, and since they solve the same problem of mitigation errors in a substrate patterning process.

With regard to claim 1, Cohen (709) teaches a method comprising:
identifying that an area of a first substrate comprises a hotspot based on a measurement and/or computer simulation result pertaining to a patterning device in or for a patterning system (Cohen (709): [Abstract] loss function is computed as a function of position to identify areas where measured characteristic is outside the threshold level with respect to a process tool “measuring one or more characteristics of a plurality of targets distributed across one or more fields of the wafer, determining a set of process tool correctables for a residual larger than a selected threshold level utilizing a loss function, wherein the loss function is configured to fit a model for one or more process tools, as a function of field position, to one or more of the measured characteristics of the plurality of targets,”, and )
determining first error information at the hotspot (Cohen (709): [Column 7, Lower] “In a second step 304, a set of process tool correctables for a residual larger than a selected threshold level may be determined via a loss function using the measurement results of step 302.  In one aspect, the loss function is configured to fit a model for one or more process tools as a function of field position to one or more of the measured characteristics of step 302.“)
creating, by a hardware computer system, first modification information for physically modifying the patterning device based on the first error information to obtain a modified patterning device (Cohen (709) [Column 7, Lower] “In a second step 304, a set of process tool correctables for a residual larger than a selected threshold level may be determined via a loss function using the measurement results of step 302 … These correctable values may then be sent to a lithography tool to improve the lithography tools performance.”, and Column 4, Top “These correctables include overlay correctables, dose correctables, and focus correctables”)

Cohen (709) further teaches: 
the lithography process comprises a reticle (Cohen (706) Column 1, Top “For example, lithography is a semiconductor fabrication process that involves transferring a pattern from a reticle to a resist arranged on a semiconductor wafer.”)
the correctable errors are related to an alignment of the patterning device (Cohen (709) Col 4, Top “As used throughout the present disclosure, the term ‘correctable’ generally refers to data that may be used to correct the alignment of a lithography tool or scanner tool to improve the control of subsequent lithographic patterning with respect to overlay performance”)

Cohen (709) does not appear to explicitly disclose: that the patterning device is a reticle; the patterning system is configured to use the reticle to pattern substrates; and modifying the reticle based on the first modification information and/or providing a signal representing, or based on, the first modification to a tool or system for use by the tool or system in modifying the reticle.

However Watson (139) teaches:
the patterning system is configured to use a reticle to pattern substrates (Watson (139) Paragraph 40 “If the reticle has no defects, the reticle is used along with one or more lithography tools ( e.g., scanner, stepper, etc.) to pattern the wafer (e.g., the reticle is used to fabricate a physical layer of the IC device by transferring the reticle pattern onto a photoresist covering the wafer and then etch such pattern onto an underlying device layer of the wafer) in operation 118.”)
creating first modification information for (Watson (139) Paragraph 34 locations to form scattering centers are determined “In one example, CD variation is corrected by using a laser to form ‘scattering centers’ (SC' s) that are embedded within the reticle to obtain varying amounts of light transmission or dose through the reticle”, and Paragraph 51 “If either the CD variance or identified weaknesses are determined to be out of specification, then the CD variance and/or weakness maps are transformed into a suitable format for changing the optical properties of the reticle”)
physically modifying a reticle based on error information to obtain a modified reticle (Watson (139) Paragraph 48 the wafer pattern can be simulated “For example, the model(s) can output a defect map or weakness map to identify the weaknesses at specific locations ( e.g., via coordinates) in the simulated reticle or wafer pattern”, and Paragraph 58 and 48 a reticle is physically modified by analyzing defects on a wafer (based on error information) “The weakness images or weakness summary maps may be analyzed either manually or automatically to then determine an appropriate dose for each potentially weak area of the reticle so that the weakness are substantially eliminated”, and Paragraph 51 and Figure 1 a laser is used to modify the reticle to mitigate the defects in operation (physically modifying a reticle) “Scattering centers are then embedded in the reticle based on the final dose or CD map using the laser ( or any other suitable reticle correction tool) in operation 126. Thereafter, the corrected reticle may be used along with lithography tools to pattern the wafer in operation 118.” 
    PNG
    media_image2.png
    549
    852
    media_image2.png
    Greyscale

modifying the reticle based on first modification information and/or providing a signal representing, or based on, first modification to a tool or system for use by the tool or system in modifying the reticle (Watson (139) Paragraph 42 - 43 a reticle is modified if the error is correctable by a laser, otherwise the reticle is not modified “For instance, a defect is correctable with a laser when it is determined that the wafer defect can be mitigated by a change to the effective light transmission through the reticle … If the defect is not correctable by use of a laser, operation 116 is repeated, where the reticle is discarded.  However, if the defect is correctable, then the laser may be used to create scattering centers (SC' s) in the reticle to change the light transmission properties through at specific locations on the reticle.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method correcting a patterning device by (Watson (139) Paragraph 5 “fact that not all discrepancies or marginalities in the pattern formed on the reticle (as compared to the ideal pattern) will cause errors on the wafer that will adversely affect the integrated circuit”).

Cohen (709) in view of Watson (139) does not appear to explicitly disclose: wherein the first error information comprises a first non-correctable error that is not correctable by the patterning system.

However Cherela teaches:
determining first error information at a hotspot, wherein the first error information comprises a first non-correctable error that is not correctable by the patterning system (Cherela Page 130, Right and Figure 15 the errors from the reticle can comprise both correctable and non-correctable terms  
    PNG
    media_image3.png
    387
    397
    media_image3.png
    Greyscale
, and Figure 9 the overlay errors can occur at specific locations on the wafer (determine first error information at a hotspot) 
    PNG
    media_image4.png
    204
    363
    media_image4.png
    Greyscale
, and Page 128, Left the correctable portion of the image placement error is compensated for by the patterning system, where the non-correctable portion cannot be similarly compensated (first non-correctable error that is not correctable by the patterning system) “The mask image placement errors can be separated into linear correctable and higher order noncorrectable terms. The correctable contribution is typically compensated during the in-liquid align stage in a field-based scheme; however, the noncorrectable terms induce a repeating signature from field to field in the final overlay.”)
creating, by a hardware computer system, first modification information for physically modifying the reticle based on the first error information to obtain a modified reticle; and modifying the reticle based on the first modification information and/or providing a signal representing, or based on, the first modification to a tool or system for use by the tool or system in modifying the reticle (Cherela Page 125, Left and Figure 3 a mask is physically deformed (physically modifying the reticle) by using a specific combination of forces (creating first modification information) to compensate for one or more errors unrelated to X-Y placement of the mask (based on the first error information) “In J-FIL steppers, these errors have been addressed using the MSCS, which includes an array of actuators around the mask periphery applying accurately controlled forces to the mask.  By a programmed combination of these forces, a desired mask deformation is achieved”, and Figure 7 and 124, Left X-Y alignment of the mask accounts for displacement errors (a correctable errors by the patterning system without modifying the reticle) “This is called the in-liquid alignment phase and requires displacement of the mask relative to the wafer while in-liquid contact with the thin film of resist fluid”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method correcting a reticle by detecting hotspots disclosed by Cohen (709) in view of Watson (139) with the method of (Cherela Page 130, Right “With further engineering improvements, achieving single digit nanometer overlay is not far from reach. The important factor toward this path is improving the pattern placement accuracy of the mask which directly contributes to the overlay performance.”)

With regard to claim 11, Cohen (709) teaches: 
a non-transitory computer program product comprising machine-readable instructions configured to cause a processor system to at least: (Cohen (709): [Figure 2 and Column 6, Middle] “Program instructions 212 implementing methods such as those described herein may be transmitted over or stored on carrier medium 210”
    PNG
    media_image5.png
    200
    804
    media_image5.png
    Greyscale
)
identify that an area of a first substrate comprises a hotspot based on a measurement and/or computer simulation result pertaining to a patterning device in or for a patterning system (Cohen (709): [Abstract] loss function is computed as a function of position to identify areas where measured characteristic is outside the threshold level with respect to a process tool “measuring one or more characteristics of a plurality of targets distributed across one or more fields of the wafer, determining a set of process tool correctables for a residual larger than a selected threshold level utilizing a loss function, wherein the loss function is configured to fit a model for one or more process tools, as a function of field position, to one or more of the measured characteristics of the plurality of targets,”)
determine first error information at the hotspot; and (Cohen (709): [Column 7, Lower] “In a second step 304, a set of process tool correctables for a residual larger than a selected threshold level may be determined via a loss function using the measurement results of step 302.  In one aspect, the loss function is configured to fit a model for one or more process tools as a function of field position to one or more of the measured characteristics of step 302.“)
create a first modification information for modifying the patterning device based on the first error information to obtain a modified patterning device (Cohen (709) [Column 7, Lower] “In a second step 304, a set of process tool correctables for a residual larger than a selected threshold level may be determined via a loss function using the measurement results of step 302 … These correctable values may then be sent to a lithography tool to improve the lithography tools performance.”, and Column 4, Top “These correctables include overlay correctables, dose correctables, and focus correctables”)
Cohen (709) further teaches: 
the lithography process comprises a reticle (Cohen (706) Column 1, Top “For example, lithography is a semiconductor fabrication process that involves transferring a pattern from a reticle to a resist arranged on a semiconductor wafer.”)
the correctable errors are related to an alignment of the patterning device (Cohen (709) Col 4, Top “As used throughout the present disclosure, the term ‘correctable’ generally refers to data that may be used to correct the alignment of a lithography tool or scanner tool to improve the control of subsequent lithographic patterning with respect to overlay performance”)

Cohen (709) does not appear to explicitly disclose: that the patterning device is a reticle; the patterning system is configured to use the reticle to pattern substrates; and cause modification of the reticle based on the first modification information and/or providing a signal representing, or based on, the first modification to a tool or system for use by the tool or system in modifying the reticle.

However Watson (139) teaches:
the patterning system is configured to use a reticle to pattern substrates (Watson (139) Paragraph 40 “If the reticle has no defects, the reticle is used along with one or more lithography tools ( e.g., scanner, stepper, etc.) to pattern the wafer (e.g., the reticle is used to fabricate a physical layer of the IC device by transferring the reticle pattern onto a photoresist covering the wafer and then etch such pattern onto an underlying device layer of the wafer) in operation 118.”)
create first modification information for (Watson (139) Paragraph 34 locations to form scattering centers are determined “In one example, CD variation is corrected by using a laser to form ‘scattering centers’ (SC' s) that are embedded within the reticle to obtain varying amounts of light transmission or dose through the reticle”, and Paragraph 51 “If either the CD variance or identified weaknesses are determined to be out of specification, then the CD variance and/or weakness maps are transformed into a suitable format for changing the optical properties of the reticle”)
physically modifying a reticle based on error information to obtain a modified reticle (Watson (139) Paragraph 48 the wafer pattern can be simulated “For example, the model(s) can output a defect map or weakness map to identify the weaknesses at specific locations ( e.g., via coordinates) in the simulated reticle or wafer pattern”, and Paragraph 58 and 48 a reticle is physically modified by analyzing defects on a wafer (based on error information) “The weakness images or weakness summary maps may be analyzed either manually or automatically to then determine an appropriate dose for each potentially weak area of the reticle so that the weakness are substantially eliminated”, and Paragraph 51 and Figure 1 a laser is used to modify the reticle to mitigate the defects in operation (physically modifying a reticle) “Scattering centers are then embedded in the reticle based on the final dose or CD map using the laser ( or any other suitable reticle correction tool) in operation 126. Thereafter, the corrected reticle may be used along with lithography tools to pattern the wafer in operation 118.” 
    PNG
    media_image2.png
    549
    852
    media_image2.png
    Greyscale
)
cause modification of the reticle based on first modification information and/or providing a signal representing, or based on, first modification to a tool or system for use by the tool or system in modifying the reticle (Watson (139) Paragraph 42 - 43 a reticle is modified if the error is correctable by a laser, otherwise the reticle is not modified “For instance, a defect is correctable with a laser when it is determined that the wafer defect can be mitigated by a change to the effective light transmission through the reticle … If the defect is not correctable by use of a laser, operation 116 is repeated, where the reticle is discarded.  However, if the defect is correctable, then the laser may be used to create scattering centers (SC' s) in the reticle to change the light transmission properties through at specific locations on the reticle.”)
(Watson (139) Paragraph 5 “fact that not all discrepancies or marginalities in the pattern formed on the reticle (as compared to the ideal pattern) will cause errors on the wafer that will adversely affect the integrated circuit”).

Cohen (709) in view of Watson (139) does not appear to explicitly disclose: wherein the first error information comprises a first non-correctable error that is not correctable by the patterning system.

However Cherela teaches:
determine first error information at a hotspot, wherein the first error information comprises a first non-correctable error that is not correctable by the patterning system (Cherela Page 130, Right and Figure 15 the errors from the reticle can comprise both correctable and non-correctable terms  
    PNG
    media_image3.png
    387
    397
    media_image3.png
    Greyscale
, and Figure 9 the overlay errors can occur at specific locations on the wafer (determine first error information at a hotspot) 
    PNG
    media_image4.png
    204
    363
    media_image4.png
    Greyscale
, and Page 128, Left the correctable portion of the image placement error is compensated for by the patterning system, where the non-correctable portion cannot be similarly compensated (first non-correctable error that is not correctable by the patterning system) “The mask image placement errors can be separated into linear correctable and higher order noncorrectable terms. The correctable contribution is typically compensated during the in-liquid align stage in a field-based scheme; however, the noncorrectable terms induce a repeating signature from field to field in the final overlay.”)
create first modification information for modifying the reticle based on the first error information to obtain a modified reticle; and modifying the reticle based on the first modification information and/or providing a signal representing, or based on, the first modification to a tool or system for use by the tool or system in modifying the reticle (Cherela Page 125, Left and Figure 3 a mask is physically deformed (physically modifying the reticle) by using a specific combination of forces (creating first modification information) to compensate for one or more errors unrelated to X-Y placement of the mask (based on the first error information) “In J-FIL steppers, these errors have been addressed using the MSCS, which includes an array of actuators around the mask periphery applying accurately controlled forces to the mask.  By a programmed combination of these forces, a desired mask deformation is achieved”, and Figure 7 and 124, Left X-Y alignment of the mask accounts for displacement errors (a correctable errors by the patterning system without modifying the reticle) “This is called the in-liquid alignment phase and requires displacement of the mask relative to the wafer while in-liquid contact with the thin film of resist fluid”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method correcting a reticle by detecting hotspots disclosed by Cohen (709) in view of Watson (139) with the method of (Cherela Page 130, Right “With further engineering improvements, achieving single digit nanometer overlay is not far from reach. The important factor toward this path is improving the pattern placement accuracy of the mask which directly contributes to the overlay performance.”)

With regard to claim 12, Cohen (709) teaches a system comprising: 
a hardware processor system; and a non-transitory computer readable storage medium storing machine-readable instructions, wherein when executed, the machine-readable instructions cause the processor system to at least: (Cohen (709): [Column 6, Upper] “The computer system 208 may include, but is not limited to, a … parallel processor, or any other device known in the art. In general, the term ‘computer system’ may be broadly defined to encompass any device having one or more processors, which execute instructions from a memory medium. Program instructions 212 implementing methods such as those described herein may be transmitted over or stored on carrier medium 210” 
    PNG
    media_image5.png
    200
    804
    media_image5.png
    Greyscale
)
identify that an area of a first substrate comprises a hotspot based on a measurement and/or computer simulation result pertaining to a patterning device in or for a patterning system; (Cohen (709): [Abstract] loss function is computed as a function of position to identify areas where measured characteristic is outside the threshold level with respect to a process tool “measuring one or more characteristics of a plurality of targets distributed across one or more fields of the wafer, determining a set of process tool correctables for a residual larger than a selected threshold level utilizing a loss function, wherein the loss function is configured to fit a model for one or more process tools, as a function of field position, to one or more of the measured characteristics of the plurality of targets,”)
determine first error information at the hotspot; and (Cohen (709): [Column 7, Lower] “In a second step 304, a set of process tool correctables for a residual larger than a selected threshold level may be determined via a loss function using the measurement results of step 302.  In one aspect, the loss function is configured to fit a model for one or more process tools as a function of field position to one or more of the measured characteristics of step 302.“)
create first modification information for physically modifying the patterning device based on the first error information to obtain a modified patterning device (Cohen (709): [Column 7, Lower] “In a second step 304, a set of process tool correctables for a residual larger than a selected threshold level may be determined via a loss function using the measurement results of step 302 … These correctable values may then be sent to a lithography tool to improve the lithography tools performance.  In a general sense, the correctable data may be used to correct the alignment of a lithography tool ( e.g., stepper) or scanner tool to improve the control of subsequent lithographic patterning with respect to overlay performance”)
Cohen (709) further teaches: 
the lithography process comprises a reticle (Cohen (706) Column 1, Top “For example, lithography is a semiconductor fabrication process that involves transferring a pattern from a reticle to a resist arranged on a semiconductor wafer.”)
the correctable errors are related to an alignment of the patterning device (Cohen (709) Col 4, Top “As used throughout the present disclosure, the term ‘correctable’ generally refers to data that may be used to correct the alignment of a lithography tool or scanner tool to improve the control of subsequent lithographic patterning with respect to overlay performance”)

Cohen (709) does not appear to explicitly disclose: that the patterning device is a reticle; the patterning system is configured to use the reticle to pattern substrates; and cause modification of the reticle based on the first modification information and/or providing a signal representing, or based on, the first modification to a tool or system for use by the tool or system in modifying the reticle.

However Watson (139) teaches:
the patterning system is configured to use a reticle to pattern substrates (Watson (139) Paragraph 40 “If the reticle has no defects, the reticle is used along with one or more lithography tools ( e.g., scanner, stepper, etc.) to pattern the wafer (e.g., the reticle is used to fabricate a physical layer of the IC device by transferring the reticle pattern onto a photoresist covering the wafer and then etch such pattern onto an underlying device layer of the wafer) in operation 118.”)
create first modification information for (Watson (139) Paragraph 34 locations to form scattering centers are determined “In one example, CD variation is corrected by using a laser to form ‘scattering centers’ (SC' s) that are embedded within the reticle to obtain varying amounts of light transmission or dose through the reticle”, and Paragraph 51 “If either the CD variance or identified weaknesses are determined to be out of specification, then the CD variance and/or weakness maps are transformed into a suitable format for changing the optical properties of the reticle”)
physically modifying a reticle based on error information to obtain a modified reticle (Watson (139) Paragraph 48 the wafer pattern can be simulated “For example, the model(s) can output a defect map or weakness map to identify the weaknesses at specific locations ( e.g., via coordinates) in the simulated reticle or wafer pattern”, and Paragraph 58 and 48 a reticle is physically modified by analyzing defects on a wafer (based on error information) “The weakness images or weakness summary maps may be analyzed either manually or automatically to then determine an appropriate dose for each potentially weak area of the reticle so that the weakness are substantially eliminated”, and Paragraph 51 and Figure 1 a laser is used to modify the reticle to mitigate the defects in operation (physically modifying a reticle) “Scattering centers are then embedded in the reticle based on the final dose or CD map using the laser ( or any other suitable reticle correction tool) in operation 126. Thereafter, the corrected reticle may be used along with lithography tools to pattern the wafer in operation 118.” 
    PNG
    media_image2.png
    549
    852
    media_image2.png
    Greyscale
)
cause modification of the reticle based on first modification information and/or providing a signal representing, or based on, first modification to a tool or system for use by the tool or system in modifying the reticle (Watson (139) Paragraph 42 - 43 a reticle is modified if the error is correctable by a laser, otherwise the reticle is not modified “For instance, a defect is correctable with a laser when it is determined that the wafer defect can be mitigated by a change to the effective light transmission through the reticle … If the defect is not correctable by use of a laser, operation 116 is repeated, where the reticle is discarded.  However, if the defect is correctable, then the laser may be used to create scattering centers (SC' s) in the reticle to change the light transmission properties through at specific locations on the reticle.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method correcting a patterning device by detecting hotspots disclosed by Cohen (709) with the method of using defect maps to determine corrections to a reticle to mitigate the defect in operation disclosed by Watson (139).  One of ordinary skill in the art would have been motivated to make this modification in order to improve the correction of wafer errors caused by reticle errors (Watson (139) Paragraph 5 “fact that not all discrepancies or marginalities in the pattern formed on the reticle (as compared to the ideal pattern) will cause errors on the wafer that will adversely affect the integrated circuit”).

Cohen (709) in view of Watson (139) does not appear to explicitly disclose: wherein the first error information comprises a first non-correctable error that is not correctable by the patterning system.

However Cherela teaches:
determine first error information at a hotspot, wherein the first error information comprises a first non-correctable error that is not correctable by the patterning system (Cherela Page 130, Right and Figure 15 the errors from the reticle can comprise both correctable and non-correctable terms  
    PNG
    media_image3.png
    387
    397
    media_image3.png
    Greyscale
, and Figure 9 the overlay errors can occur at specific locations on the wafer (determine first error information at a hotspot) 
    PNG
    media_image4.png
    204
    363
    media_image4.png
    Greyscale
, and Page 128, Left the correctable portion of the image placement error is compensated for by the patterning system, where the non-correctable portion cannot be similarly compensated (first non-correctable error that is not correctable by the patterning system) “The mask image placement errors can be separated into linear correctable and higher order noncorrectable terms. The correctable contribution is typically compensated during the in-liquid align stage in a field-based scheme; however, the noncorrectable terms induce a repeating signature from field to field in the final overlay.”)
create first modification information for physically modifying the reticle based on the first error information to obtain a modified reticle; and cause modification of the reticle based on the first modification information and/or providing a signal representing, or based on, the first modification to a tool or system for use by the tool or system in modifying the reticle (Cherela Page 125, Left and Figure 3 a mask is physically deformed (physically modifying the reticle) by using a specific combination of forces (creating first modification information) to compensate for one or more errors unrelated to X-Y placement of the mask (based on the first error information) “In J-FIL steppers, these errors have been addressed using the MSCS, which includes an array of actuators around the mask periphery applying accurately controlled forces to the mask.  By a programmed combination of these forces, a desired mask deformation is achieved”, and Figure 7 and 124, Left X-Y alignment of the mask accounts for displacement errors (a correctable errors by the patterning system without modifying the reticle) “This is called the in-liquid alignment phase and requires displacement of the mask relative to the wafer while in-liquid contact with the thin film of resist fluid”)
(Cherela Page 130, Right “With further engineering improvements, achieving single digit nanometer overlay is not far from reach. The important factor toward this path is improving the pattern placement accuracy of the mask which directly contributes to the overlay performance.”)

With regard to claim 2, Cohen (709) in view of Watson (139), and further in view of Cherela teaches all the elements of the parent claim 1, and further teaches:
obtaining the measurement result for a first pattern provided to, and/or a simulation result for a first pattern to be provided to, the area of the first substrate, the first pattern provided, or to be provided, by using the reticle device in the patterning system (Cohen (709): [Column 7, Lower] a specific lithographic pattern is measured to determine the error areas, where the pattern must have been provided to the lithographic system “It should be recognized by those skilled in the art that the measured characteristics (e.g., overlay error or PPE) of step 302 may be utilized to improve control of subsequent lithographic processes and to determine whether the quality of a lithographic pattern meets predetermined requirements.  In one embodiment, overlay or CD metrology data may be used to calculate an overlay correctable, a dose correctable, or a focus correctable for each field 104 of the measured wafer”)

With regard to claim 3 and 13, Cohen (709) in view of Watson (139), and further in view of Cherela teaches all the elements of the parent claims, and further teaches:
wherein the first error information is derived based on measurement of physical structures produced using the reticle in the patterning system and/or simulation of physical structures to be produced using the reticle in the patterning system (Cohen (709): [Column 7, Lower] the measured errors are used to compute the loss function comprise overlay and pattern placement errors “In a second step 304, a set of process tool correctables for a residual larger than a selected threshold level may be determined via a loss function using the measurement results of step 302 … It should be recognized by those skilled in the art that the measured characteristics (e.g., overlay error or PPE) of step 302 may be utilized to improve control of subsequent lithographic processes and to determine whether the quality of a lithographic pattern meets predetermined requirements.”)

With regard to claim 5 and 20, Cohen (709) in view of Watson (139), and further in view of Cherela teaches all the elements of the parent claims, and further teaches:
wherein the first error information comprises one or more selected from: 
critical dimension information, overlay error information (Cohen (709): [Column 4, Upper] it is well known measure overlay and critical dimension error which is then used to compute the correctables (first error information comprises) “Conventionally, a metrology process such as overlay metrology or critical dimension (CD) metrology, is carried out at fixed locations of a semiconductor wafer. These metrology measurements may then be used to calculate corrections, known as ‘correctables,’ used to correct an associated process tool used to perform a given process on the semiconductor wafer.  These correctables include overlay correctables, dose correctables, and focus correctables. The present invention is directed at a novel method and system for providing correctables to one or more process tools.”)
focus information, and/or dose information 

With regard to claim 6 and 14, Cohen (709) in view of Watson (139), and further in view of Cherela teaches all the elements of the parent claims, and further teaches:
obtaining a measurement and/or simulation result for a second pattern provided or to be provided on an area of a second substrate by using the modified reticle in the patterning system; and determining whether the area of the second substrate comprises a hotspot based on the measurement and/or simulation result of the second pattern (Cohen (709): [Column 7, Lower] repeating the lithographic process with the corrections implemented and determining the quality results in in a repeating of the pattern measurements and determining hotspots (obtaining second measurements on an area) “It should be recognized by those skilled in the art that the measured characteristics ( e.g., overlay error or PPE) of step 302 may be utilized to improve control of subsequent lithographic processes and to determine whether the quality of a lithographic pattern meets predetermined requirements. … In a general sense, the correctable data may be used to correct the alignment of a lithography tool ( e.g., stepper) or scanner tool to improve the control of subsequent lithographic patterning with respect to overlay performance.”, and [Column 4, Middle] the lithographic process is performed on multiple wafers (obtaining on a second substrate) having engineering and characterization wafers along with production wafers (obtaining on a second pattern) “A typical semiconductor process includes wafer processing by lot. As used herein a ‘lot’ is a group of wafers (e.g., group of 25 wafers) which are processed together.  Engineering and characterization wafers (not production wafers), however, typically have many overlay targets throughout the center of the field where no such limitations are involved”)

With regard to claim 7 and 15, Cohen (709) in view of Watson (139), and further in view of Cherela teaches all the elements of the parent claims, and further teaches:
determining second error information at the area of the second substrate based on the second pattern responsive to the area of the second substrate comprising a hotspot; and creating second modification information for (Cohen (709): [Column 7, Lower] repeating the lithographic process with the corrections implemented and determining the quality results in in a repeating of the determining error information and creating modification information “It should be recognized by those skilled in the art that the measured characteristics ( e.g., overlay error or PPE) of step 302 may be utilized to improve control of subsequent lithographic processes and to determine whether the quality of a lithographic pattern meets predetermined requirements. … In a general sense, the correctable data may be used to correct the alignment of a lithography tool (e.g., stepper) or scanner tool to improve the control of subsequent lithographic patterning with respect to overlay performance.”)

With regard to claim 8 and 16, Cohen (709) in view of Watson (139), and further in view of Cherela teaches all the elements of the parent claims, and further teaches: 
wherein the second error information is derived based on measurement of physical structures produced using the modified patterning device in the patterning system and/or simulation of physical structures to be produced using the modified reticle in the patterning system (Cohen (709): [Column 7, Lower] the measured errors are used to compute the loss function comprise overlay and pattern placement errors “In a second step 304, a set of process tool correctables for a residual larger than a selected threshold level may be determined via a loss function using the measurement results of step 302 … It should be recognized by those skilled in the art that the measured characteristics (e.g., overlay error or PPE) of step 302 may be utilized to improve control of subsequent lithographic processes and to determine whether the quality of a lithographic pattern meets predetermined requirements.”)

With regard to claim 9 and 17 and 22, Cohen (709) in view of Watson (139), and further in view of Cherela teaches all the elements of the parent claims, and further teaches:
wherein the second error information comprises 
a second non-correctable error that is not correctable by the patterning system (Cherela Page 130, Right and Figure 15 the errors from the reticle can comprise both correctable and non-correctable terms, where the errors can correspond to a modified reticle and a second pattern/substrate, which amounts to a mere repetition of elements having wholly predictable results, and Page 128, Left the correctable portion of the image placement error is compensated for by the patterning system, where the non-correctable portion cannot be similarly compensated (second non-correctable error that is not correctable by the patterning system))

claim 10 and 18, Cohen (709) in view of Watson (139), and further in view of Cherela teaches all the elements of the parent claims, and further teaches:
wherein the second error information comprises one or more selected from: 
critical dimension information, overlay error information, (Cohen (709) [Column 4, Upper] it is well known measure overlay and critical dimension error which is then used to compute the correctables (first error information comprises) “Conventionally, a metrology process such as overlay metrology or critical dimension (CD) metrology, is carried out at fixed locations of a semiconductor wafer. These metrology measurements may then be used to calculate corrections, known as ‘correctables,’ used to correct an associated process tool used to perform a given process on the semiconductor wafer.  These correctables include overlay correctables, dose correctables, and focus correctables. The present invention is directed at a novel method and system for providing correctables to one or more process tools.”)
focus information, and/or dose information.

With regard to claim 21, Cohen (709) in view of Watson (139), and further in view of Cherela teaches all the elements of the parent claim 11, and further teaches:
obtain a measurement and/or simulation result for a second pattern provided or to be provided on an area of a second substrate by using the modified reticle in the patterning system; and determine whether the area of the second substrate comprises a hotspot based on the measurement and/or (Cohen (709): [Column 7, Lower] repeating the lithographic process with the corrections implemented and determining the quality results in in a repeating of the pattern measurements and determining hotspots (obtaining second measurements on an area) “It should be recognized by those skilled in the art that the measured characteristics ( e.g., overlay error or PPE) of step 302 may be utilized to improve control of subsequent lithographic processes and to determine whether the quality of a lithographic pattern meets predetermined requirements. … In a general sense, the correctable data may be used to correct the alignment of a lithography tool ( e.g., stepper) or scanner tool to improve the control of subsequent lithographic patterning with respect to overlay performance.”, and [Column 4, Middle] the lithographic process is performed on multiple wafers (obtaining on a second substrate) having engineering and characterization wafers along with production wafers (obtaining on a second pattern) “A typical semiconductor process includes wafer processing by lot. As used herein a ‘lot’ is a group of wafers (e.g., group of 25 wafers) which are processed together.  Engineering and characterization wafers (not production wafers), however, typically have many overlay targets throughout the center of the field where no such limitations are involved”)
determine second error information at the area of the second substrate responsive to the area of the second substrate comprising a hotspot; and creating second modification information for modifying the modified reticle (Cohen (709): [Column 7, Lower] repeating the lithographic process with the corrections implemented and determining the quality results in in a repeating of the determining error information and creating modification information “It should be recognized by those skilled in the art that the measured characteristics ( e.g., overlay error or PPE) of step 302 may be utilized to improve control of subsequent lithographic processes and to determine whether the quality of a lithographic pattern meets predetermined requirements. … In a general sense, the correctable data may be used to correct the alignment of a lithography tool (e.g., stepper) or scanner tool to improve the control of subsequent lithographic patterning with respect to overlay performance.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rangarajan et al. “Optimal sampling strategies for sub-100-nm overlay” teaches that control of overlay is often achieved by modifying the stepping parameters to remove any correctable overlay errors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148